               Case 4:20-cv-01524-MWB Document 1 Filed 08/25/20 Page 1 of 5




 UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


Jennifer Bletz,                                      )
                                                     )   CIVIL ACTION
               Plaintiff,                            )
                                                     )   No.
vs.                                                  )
                                                     )
Wegman Food Markets, Inc.                            )   JURY TRIAL DEMANDED
                                                     )
      Defendant.                                     )


                                             COMPLAINT


          Jennifer Bletz, by undersigned counsel, files this Complaint and, in support, alleges the

 following:

 I.       Jurisdiction

          1.       The jurisdiction of this court is invoked pursuant to the Americans with

 Disabilities Act of 1990 (ADA) and the Americans with Disabilities Amendment Act of 2008

 (ADAAA), 42 U.S.C. §§ 12101, et. seq. This court has supplemental jurisdiction over Plaintiff

 state law claim.

          2.       Plaintiff has exhausted administrative remedies. Plaintiff filed her charge with the

 Pennsylvania Human Relations Commis                         in 2018. An additional complaint was

 filed with the PHRC and Equal Employment Opportunity Commission (EEOC), on or about

 September 4, 2019. On October 8, 2019, the PHRC sent a 1-year letter to Plaintiff. The PHRC

 sent the 1-year letter to counsel on July 31, 2020. This suit is timely filed.
             Case 4:20-cv-01524-MWB Document 1 Filed 08/25/20 Page 2 of 5




II.     Venue

        3.      Pursuant to 28 U.S.C. §1391(b)(1) and (b)(2), venue is properly laid in this

district because Defendant regularly conducts business in this district, and because a substantial

part of the acts and/or omissions giving rise to the claims set forth herein occurred in this judicial

district.

III.    The Parties

        4.      The plaintiff, Jennifer Bletz resides at 108 Cooper Street, Apartment 3, Spring

Mills, PA 16875. At all times relevant, she was an employee of Defendant, within the meaning

of the ADA, ADAAA and PHRA.

        5.      Defendant, Wegmans Food Markets, Inc. (Wegmans) is a New York corporation

with stores located at several locations in Pennsylvania, including a store located at 345

Colonnade Blvd, State College, Pennsylvania. Wegmans                                      meaning

of the ADA, ADAAA, and PHRA.

III.    Factual Background

        6.       Jennifer Bletz was employed as a frozen-foods customer services associate with

Wegmans.

        7.      On January 22, 2018, Jennifer Bletz requested an accommodation so that she

could perform her job despite issues she was experiencing with her left shoulder that were

substantially limiting several of her major life activities including, but not limited to, performing

manual tasks, sleeping and lifting. It also substantially impacted the operation of the functions of

her skeletal and nervous systems.
             Case 4:20-cv-01524-MWB Document 1 Filed 08/25/20 Page 3 of 5




        8.      Originally, Jennifer Bletz believed she had a possible rotator cuff tear.

Subsequently, Jennifer Bletz was diagnosed with shoulder impingement and bone spurs. She

had surgery on her left shoulder on May 25, 2018.

        9.      Plaintiff could perform the essential functions of her job(s) with or without a

reasonable accommodation.

        10.     Plaintiff is a qualified individual with a disability under the ADA, ADAAA and

PHRA.

        11.      On January 22, 2018, February 12, 2018, and March 12, 2018, and March 23,

2018, Jennifer Bletz provided Wegmans with medical restrictions concerning the use of her left

arm.

        12.     Wegmans did not accommodate the restrictions in any way.

        13.     Upon information and belief, Wegmans accommodated a male employee who

worked in prepared foods after he returned to work following a shoulder surgery that made him

temporarily unable to use his arm.

        14.     On April 12, 2018, Jennifer Bletz asked about open available positions that would

not require her to use her left arm in the manner restricted by her physician. No effort was made

to reach a reasonable accommodation. Wegmans failed to engage in good faith in the interactive

process to identify a reasonable accommodation.

        15.     Because of Wegmans failure to engage in the interactive process in good faith

and its failure to offer a reasonable accommodation, Jennifer Bletz felt she had no alternative but

to seek alternative employment. In other words, Jennifer Bletz was constructively discharged.

        16.     As a result of Wegmans illegal and discriminatory conduct described herein,

Jennifer Bletz has suffered economic damages in the form of lost wages and benefits. She has
          Case 4:20-cv-01524-MWB Document 1 Filed 08/25/20 Page 4 of 5




also sustained non-economic damages in the form of humiliation, embarrassment, mental

anguish, emotional distress.

           COUNT I - THE AMERICANS WITH DISABILITIES ACT and PHRA

                            Discrimination/Failure to Accommodate

        17.     Plaintiff incorporates by reference the allegations in the preceding paragraphs as

if fully stated herein.

        18.     At all times material hereto, Plaintiff is, and was a qualified individual with a

                     the meaning of the ADA, as amended by the ADAAA, as defined at 42

U.S.C. §12102(2), 29 C.F.R. §1630.2(g), and the PHRA, in that she has a physical or mental

impairment that limits one or more of her major life activities, and she was capable of

performing the essential functions of her job with a reasonable accommodation.

        19.     Plaintiff advised Defendant of her need for a reasonable accommodation.

        20.     Defendant failed to engage in any meaningful, good-faith interactive process with

Plaintiff and have failed to suggest, offer, or provide any reasonable accommodation.

        21.     Plaintiff has endured physical pain, mental anguish and inconvenience as a result

of Defendant conduct and has been to unable enjoy equal benefits and privileges of

employment similar to employees without disabilities.

        22.     Defendant failure to provide any reasonable accommodation was intentional,

                                                    legal rights.

        WHEREFORE, Plaintiff demands judgment against Defendant for compensatory and
          Case 4:20-cv-01524-MWB Document 1 Filed 08/25/20 Page 5 of 5




punitive damages, plus costs of this action, injunctive relief in the form of a court order requiring

a reas                                                         relief as the Court may deem just

and proper under the circumstances.

JURY TRIAL DEMANDED

                                              Respectfully submitted.

                                              By /s Thomas B. Anderson, Esquire
                                                     Thomas B. Anderson, Esquire
                                                     Pa. I.D. No. 79990

                                                      THOMSON, RHODES & COWIE, P.C.
                                                      Firm #720
                                                      Two Chatham Center, 10th Floor
                                                      Pittsburgh, PA 15219-3499
                                                      (412) 316-8684
                                                      tanderson@trc-law.com
                                                      Counsel for the Plaintiff

Dated: August 25, 2020
